DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.

Claim Status
Claims 1-5, 8-19, 33-35, 37, 53-55, 57, 62-64, and 69-72 are pending.
Claims 6-7, 20-32, 36, 38-52, 56, 58-61, 65-68, and 73-74 were cancelled.
Claims 2-3, 10, 33-35, 37, 53-55, 57, 62-64, and 69-71 are withdrawn as being directed to a non-elected invention, the election having been made on 6/26/2020.
Claims 1, 4-5, 8-9, 11-19, and 72 have been examined. 

Priority
This application is a CON of PCT/US2017/063537 filed on 11/29/2017.
PCT/US2017/063537 has PRO 62/427,517 filed on 11/29/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. The missing initial for US patent NO: 5,175,146 in IDS filed on 12/04/2019 has been further considered.

Withdrawn Rejection
The rejection of claims 1, 4-5, and 12-13 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thorn et al. is withdrawn because the amendment to claim 1 overcomes the rejection.
The rejection of claims 1, 4-5, and 12 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tegge et al. is withdrawn because the amendment to claim 1 overcomes the rejection.
The rejection of claims 1, 8-9, 11-14, 19, and 72 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Prezma et al. is withdrawn because the amendment to claim 1 overcomes the rejection.
The rejection of claims 12-13 under 35 U.S.C. 103 as being unpatentable over Thorn et al. is withdrawn because the amendment to claim 1 overcomes the rejection.
The rejection of claims 15-18 under 35 U.S.C. 103 as being unpatentable over Prezma et al. in view of Salcedo et al. is withdrawn because the amendment to claim 1 overcomes the rejection.


Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 8-9, 11-19, and 72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.
(i)	The specification failed to provide a sufficient number of isolated peptides representing the entire genus of a peptide comprising 6 continuous amino acids set forth in SEQ ID Nos: 1-4 and 52-54 and the peptide is 6-50 amino acid in length. Applicant disclosed protein sequences of RBM38 (SEQ ID NO: 22 having 239 amino acids), eIF4E (SEQ ID NO:23 having 217 amino acids), or RBM24 (SEQ ID NO:24 having 236 amino acids), but the disclosed three specific protein sequences do not represent the entire genus of 6-50 amino acids in length. Furthermore, the specification disclosed short peptide sequences of SEQ ID Nos: 1-3 [0023], but the limited number of disclosed peptide sequences is insufficient to represent the entire genus of peptide 
(ii)	The specification failed to establish a structure and functional relationship among the peptides as claimed. The specification disclosed the peptide sequences of SEQ ID NOs: 1-2, 4, and 52-54 comprising a motif of YPYAAXPA, but the specification did not establish a relationship between the structure of a protein comprising 6 continuous amino acids of SEQ ID NOs: 1-2, 4, and 52-54 having 6 to 50 amino acids as claimed and their anti-cancer function. Similarly, SEQ ID NO: 3 does not comprise the motif of YPYAAXPA; thus, the specification did not establish a relationship between the structure of a protein comprising 6 continuous amino acids of SEQ ID NOs: 3 having 6 to 50 amino acids as claimed and maintaining an anti-cancer function. Thus, the specification failed to satisfy the written description requirement (ii). Because the specification failed to satisfy the written description requirement (i) and (ii), Claims 1, 4-5, 8-9, 11-19, and 72 are rejected under 35 U.S.C. 112(a).

Applicant’s Arguments
The instant peptide sequences of SEQ ID Nos: 1-4 and 52-54 are able to disrupt interaction between RBM38 and eEIF4E to stimulate p53 translation; thus, any 6 continuous amino acid subsequence of the binding interfaces has the potential to disrupt the interaction.

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive because applicant’s argument is not commensurate with the scope of the claims. Applicant argues any 6 continuous amino acid subsequence of the binding interfaces has the .

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 contains the trademark/trade name PenetratinTM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a cell-penetrating peptide and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1, 12, 19, and 72 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nielsen et al. (WO 2004/110349 A2).
Claim 1 is drawn to an isolated peptide comprising 6 contiguous amino acids set forth in SEQ ID Nos: 1-4 and 52-54, and the peptide is 6-50 amino acids in length.
Nielsen et al. teach a T cell epitope composition (Abstract). Nielsen et al. teach a T cell epitope of YAADPAMHA (p31, SEQ ID NO:234; claim 2) compared to the elected peptide species of the instant peptide SEQ ID NO: 54 (X is any amino acid) as follows, reading on claim 
elected species SEQ IDS NO: 54
YP
Y
A
A
X-any amino acid
P
A
 
prior art SEQ-234
 
Y
A
A
D
P
A
MHA


With respect to claim 12, Nielsen et al. teach a composition comprising a T cell epitope (e.g., YAADPAMHA) in excess to antigen presenting cells (p18, line 11-13), reading on a plurality of peptides.
With respect to claim 19, Nielsen et al. teach a peptide-based composition comprising a T cell epitope peptide (e.g., YAADPAMHA) and a carrier of antigen-presenting cells (APC) to test stimulation of normal human T cell (p18, line 1-6).
With respect to claim 72, Nielsen et al. teach a diagnostic kit comprising a T cell epitope peptide and a carrier of recombinant HLA molecule. (p19, Example 5, line 7-16). The limitation of “preventing or treating cancer” is an intended use of the kit; thus, the limitation has little patent weight.

2.	Claims 1, 12, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hilaire et al. (J. Comb. Chem. 1999, 1, 509-523) and evidenced by Li et al. (Journal of Experimental Nanoscience, 2020; 15(1): 109-128.).
Claim 1 is drawn to an isolated peptide comprising 6 contiguous amino acids set forth in SEQ ID Nos: 1-4 and 52-54, and the peptide is 6-50 amino acids in length.
Hilaire et al. show a peptide of SEQ ID NO: 8 (p513, Table 2) compared to the elected peptide species of SEQ ID NO: 54 as follows.
elected species SEQ IDS NO: 54
Y
P
Y
A
A
X= any amino acid
P
A
prior art SEQ-8
Y
P
Y
A
A
S
P
IGK



With respect to claim 14, Hilaire et al. teach the composition further comprising an enzyme (p521, col 2, Enzymatic Hydrolysis of Fluorescence-Quenched Substrates in Solution). Hilaire et al. teach the enzyme is papain (p520, col 2, Enzyme). Li et al. is recited to demonstrate that papain is an anti-cancer protein in nature (p109, Abstract).
With respect to claim 19, Hilaire et al. teach the peptide-based pharmaceutical composition comprising the peptide and a pharmaceutical carrier of water or DMF (p521, col 2, Enzymatic Hydrolysis of Fluorescence-Quenched Substrates in Solution).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. as applied to claims 1, 12, 19, 72 and further in view of Oomen et al. (J. Mol. Biol. (2005) 351, 1070–1080.).
Claim 4 is drawn to the peptide comprising a D-cysteine at the N-terminus and/or C-terminus.
Nielsen et al. teach a vaccine peptide as applied to claims 1, 12, 19, and 72 above.

    PNG
    media_image1.png
    448
    245
    media_image1.png
    Greyscale
Nielsen et al. do not explicitly teach a D-cysteine at the N-terminus and/or C-terminus of a cyclic vaccine peptide.
Oomen et al. teach vaccine peptide design (Abstract; p1704, col 1, peptide vaccine design). Oomen et al. show the use of a D-cysteine at the N-terminus of a cyclic vaccine peptide (p1074, Fig 2, peptide-2) to form a β-turn conformation of a cyclic vaccine peptide superior to its linear vaccine peptide to enhance the immunity against pathogens shown as follows (p1075, Table 3), reading on the limitation of claims 4-5.

    PNG
    media_image2.png
    320
    1341
    media_image2.png
    Greyscale

One of ordinary skill in the art before the effective filing date of this invention would have been taught and/or motivated to modify Nielsen’s linear vaccine peptide with Oomen’s D-cysteine at the N-terminus because Oomen et al. teach the use of a D-cysteine at the N-terminus of a cyclic vaccine peptide (p1074, Fig 2, peptide-2) to form a β-turn conformation to make a cyclic vaccine peptide superior to its linear vaccine peptide with enhanced immunity against pathogens (p1075, Table 3). The modification would have reasonable expectation of success because Oomen et al. suggest a cyclic peptide has more conformational stability than a linear peptide for vaccine design (Abstract).

2.	Claims 8-9, 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. as applied to claims 1, 12, 19, 72 and further in view of Lim et al. (Immune Network Vol. 16, No. 1: 33-43, February, 2016.).
Claim 8 is drawn to a conjugate comprising a peptide of claim e and a cell-penetrating peptide (CPP).
Nielsen et al. teach a vaccine peptide as applied to claims 1, 12, 19, and 72 above.
Nielsen et al. do not explicitly teach a vaccine peptide conjugated to a CPP.
Lim et al. teach “Use of Cell-Penetrating Peptides in Dendritic Cell-Based Vaccination” (Title). Lim et al. teach a CPP of penetratin (Antp), a 16-mer peptide, has also been used for DC vaccination, and its efficacy has been confirmed through in vitro and in vivo experiments (p37, 
With respect to claim 9, Lim et al. show CPP and antigen peptide are covalently linked shown as follows (p38, Fig 1).

    PNG
    media_image3.png
    363
    359
    media_image3.png
    Greyscale

With respect to claims 12, Lim et al. teach administration of CPP-antigen conjugates as dendritic cell vaccine shown above (p38, Fig 1). It is obvious to use a plurality of CPP-antigen conjugates for dendritic cell vaccine.
With respect to claim 13, a concentration of antigen peptides for dendritic cell vaccine is a result effective variable that can be determined through routine experimentation. MPEP 2144.05 states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.

One of ordinary skill in the art before the effective filing date of this invention would have been taught and/or motivated to combine Nielsen’s vaccine peptide with Lim’s teaching of dendritic Cell-based vaccination because Lim et al. teach the use of CPP-conjugated vaccine peptide to deliver vaccine peptides into cells for Dendritic Cell-Based Vaccination (p33, col 2, Introduction). The combination would have reasonable expectation of success because Lim et al. teach a CPP of penetratin (Antp), a 16-mer peptide, has also been used for DC vaccination, and its efficacy has been confirmed through in vitro and in vivo experiments (p37, col 2, para 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
06-January-2021




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615